SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is entered into by and
between The Pinnacle Fund, L.P. (“Pinnacle”) and China BAK Battery, Inc. (the
“Company”) and its subsidiary BAK International, Ltd. (“BAK International” and,
together with the Company, “CBAK”). Pinnacle and CBAK are also each referred to
separately as a “Party” and together as the “Parties.” The Parties, in order to
resolve disputed and contested issues and to limit the hazards, uncertainties
and inconvenience of potential litigation, enter into this Settlement Agreement.
 
1. Escrow Agreement. On January 20, 2005, BAK International consummated a
private placement of its common stock with unrelated investors whereby it issued
an aggregate of 8,600,433 shares of common stock for gross proceeds of
US$17,000,000 (the “Private Placement”). Immediately thereafter, the shares of
BAK International were exchanged for shares of the Company. Pinnacle was an
investor in the Private Placement and entered into a subscription agreement (the
“Subscription Agreement”) in connection therewith. In conjunction with the
Private Placement, pursuant to an Escrow Agreement dated January 20, 2005, Mr.
Li Xiangqian, the Chairman and Chief Executive Officer of the Company, placed
2,179,550 shares of the Company’s common stock owned by him (the “Make Good
Shares”) into an escrow account. The terms and conditions regarding release of
the Make Good Shares from escrow was set forth in the Escrow Agreement. A
dispute has arisen between Pinnacle and CBAK regarding 1,089,775 Make Good
Shares (herein referred to as the “Released Shares”) released from the escrow
account to Mr. Li and subsequently delivered by Mr. Li to BAK International,
which then delivered the shares to the Company.


The Parties have agreed, without any admission of liability, that it is in the
interests of all of the Parties to resolve the issues relating to the Released
Shares amicably.


2. Definitions. Capitalized terms not otherwise defined herein shall have the
following meanings:
 

 
a.
Affiliates means all persons and entities controlling, controlled by or under
common control with a Party. Investors in Pinnacle shall not be deemed
Affiliates of Pinnacle for purposes of this Settlement Agreement, except to the
extent of any rights that they may derive as an investor in Pinnacle.

 

 
b.
Claims means any and all claims, demands, causes of actions, or liabilities, of
any and every character, kind and nature whatsoever, in law or in equity,
whether known or unknown, foreseen or unforeseen, past, present, or future,
accrued or unaccrued, contingent or fixed, arising out of or related to any or
all of the Subscription Agreement, the Escrow Agreement, the Make Good Shares
(including the Released Shares), and the Private Placement, including any
registration rights (other than the registration rights granted pursuant to
Section 3.b. of this Settlement Agreement) related thereto; provided, that
"Claims" does not include any claims, demands, causes of actions, or liabilities
arising as a result of any breach of this Settlement Agreement.



SETTLEMENT AGREEMENT
 
Page 1 of 8

--------------------------------------------------------------------------------




 
c.
Release Date means the earliest of (x) such time as all of the Pinnacle Shares
have been sold by Pinnacle; (y) such time as all of the Pinnacle Shares may be
sold by Pinnacle without volume limitations pursuant to Rule 144 under the
Securities Act, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent; and (z) the date a Registration Statement on Form S-3 (or other
appropriate form) covering the resale by Pinnacle of the Pinnacle Shares is
declared effective by the SEC as set forth in Section 3.b.

 

 
d.
SEC means the U.S. Securities and Exchange Commission.

 

 
e.
Securities Act means the U.S. Securities Act of 1933, as amended.

 
3. Settlement Terms.
 

 
a.
Delivery of Shares. Upon execution of this Settlement Agreement by the Company
and Pinnacle, the Company shall promptly, and no later than three days after the
date this Settlement Agreement is executed by the Parties, deliver to Pinnacle
at the address set out below a certificate or certificates registered in the
name of The Pinnacle Fund, L.P. for 133,657 of the Released Shares (the
“Pinnacle Shares”). On the date this Settlement Agreement is executed by the
Parties, the Company shall furnish Pinnacle with a copy of its irrevocable
instruction to its transfer agent irrevocably directing the delivery of the
Pinnacle Shares to Pinnacle. The Company agrees that, upon execution of this
Settlement Agreement, Pinnacle is irrevocably entitled to receive the Pinnacle
Shares and that the consideration for the Pinnacle Shares has been fully paid or
given to the Company; accordingly, the Company understands and agrees that the
holding period under Rule 144 under the Securities Act, as in effect on the date
hereof, shall commence on the date this Settlement Agreement is executed by the
Parties, whether or not the Pinnacle Shares are timely delivered to or received
by Pinnacle in accordance with this Section 3.a.

 

 
b.
Registration. On or prior to the date (the “Filing Date”) that is one month
after the date that the Company’s Registration Statement on Form S-3
(Registration No. 333-148253) is declared effective by the SEC (or, if the
Filing Date is not a business day, the first business day after the Filing
Date), and provided that Pinnacle has provided the Company with a completed
questionnaire in the form attached as Exhibit A hereto, the Company shall
prepare and file with the SEC a Registration Statement on Form S-3 (or such
other appropriate form for such purpose) covering the resale by Pinnacle of the
Pinnacle Shares in an offering to be made on a continuous basis pursuant to Rule
415 under the Securities Act. Such Registration Statement may also include such
other selling holders as the Company shall deem appropriate (provided that the
aggregate number of shares listed for resale on such Registration Statement
shall not exceed the number that is 33.3% of the Company’s outstanding common
equity held by non-Affiliates of the Company on the date the Registration
Statement is filed with the SEC). The Company shall cause such Registration
Statement to be declared effective under the Securities Act as soon as possible,
and shall use its reasonable best efforts to keep such Registration Statement
continuously effective under the Securities Act until the date which is the
earliest of (i) two years after its effective date; (ii) such time as all of the
Pinnacle Shares covered by such Registration Statement have been sold by
Pinnacle; and (iii) such time as all of the Pinnacle Shares covered by such
Registration Statement may be sold by Pinnacle without volume limitations
pursuant to Rule 144, as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent. No later than 5:00 p.m. Eastern time on the day following the
date the Registration Statement is declared effective, the Company shall file
with the SEC in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).



SETTLEMENT AGREEMENT
 
Page 2 of 8

--------------------------------------------------------------------------------




 
c.
Ability to Disclose Information. The Company agrees that Pinnacle may inform
other investors in the Private Placement of the terms of this Settlement
Agreement. The Company agrees that it will promptly furnish or file a report on
Form 8-K regarding this Settlement Agreement, or otherwise make information
regarding this Settlement Agreement available in accordance with Regulation FD.

 

 
d.
Relief. The Company acknowledges that in the event it fails to deliver a
certificate or certificates representing the Pinnacle Shares as provided in
Section 3.a, any remedy at law may prove to be inadequate relief to Pinnacle.
The Company agrees that Pinnacle may require specific performance of this
Settlement Agreement by insisting upon delivery of the Pinnacle Shares in
addition to or in combination with any other remedy available to it under the
law or equity (including terminating this Settlement Agreement), and that
Pinnacle is entitled to seek temporary and permanent injunctive relief without
the necessity of proving actual damages and without posting a bond or other
security.

 
4 Interpretation. The Parties have participated jointly in the negotiation and
drafting of this Settlement Agreement. If an ambiguity or question of intent or
interpretation arises, this Settlement Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party because of the authorship of any provision of
this Settlement Agreement.


SETTLEMENT AGREEMENT
 
Page 3 of 8

--------------------------------------------------------------------------------



5. No Admission. By entering into this Settlement Agreement, no Party is in any
way admitting any liability to any other Party on account of any matter covered
by this Settlement Agreement. Rather, this Settlement Agreement is entered into
solely for the purpose of compromise and settlement of doubtful and contested
claims and issues, to buy peace, and to avoid the hazards, delays, and
uncertainties of litigation.
 
6. Mutual Releases. Effective on the Release Date, Pinnacle releases, acquits,
and forever discharges CBAK, its predecessors and successors in interest, its
parent and subsidiary organizations, and its Affiliates, all of their respective
officers, directors, employees, managers, shareholders, partners, attorneys,
accountants, advisors, representatives, agents, insurers, heirs, executors and
assigns (collectively, the “CBAK Releasees”) of and from any and all Claims; and
Pinnacle covenants never to sue any of the CBAK Releasees, directly or
indirectly through others, upon any of the Claims hereby released. Effective on
the Release Date, CBAK, on behalf of itself and its Affiliates, releases,
acquits, and forever discharges Pinnacle, and all of its officers, directors,
employees, managers, shareholders, partners, attorneys, accountants, advisors,
representatives, agents, insurers, heirs, executors, and assigns (collectively,
the “Pinnacle Releasees”) of and from any and all Claims; and CBAK covenants
never to sue any of the Pinnacle Releasees, directly or indirectly through
others, upon any of the Claims hereby released.
 
7. Choice of Law. This Settlement Agreement shall be interpreted and construed
according to the internal laws of the State of New York (without giving effect
to any choice of law or conflict of law provisions of any jurisdiction), and
applicable laws of the United States of America. Each Party agrees that all
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Settlement Agreement shall be commenced
exclusively in the state and federal courts of the State of New York (the “New
York Courts”). Each Party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each Party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Settlement Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.
 
8. Entire Agreement. This Settlement Agreement supersedes all other prior oral
or written agreements between the Parties with respect to the matters set forth
herein and contains the entire agreement of the Parties with respect to the
matters set forth herein. If any provision of this Agreement shall be held
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Settlement Agreement in that jurisdiction or the validity or
enforceability of that or any other provision of this Settlement Agreement in
any other jurisdiction.
 
9. Amendments. This Settlement Agreement may be modified or amended only in
writing, signed by each of the Parties to this Settlement Agreement prior to the
effective date of any such modification or amendment. Any waiver must be in
writing and signed by each Party whose interests are adversely affected by such
waiver. No waiver granted in any one instance shall be construed as a continuing
waiver or as a waiver applicable to any other provision. No exercise or failure
to exercise any right shall preclude any other or further exercise of that right
or any other right.


SETTLEMENT AGREEMENT
 
Page 4 of 8

--------------------------------------------------------------------------------



10. Representations. The Parties acknowledge that this Settlement Agreement is
executed after substantial, long-term negotiations between and among
representatives of the Parties. Each Party represents that: (a) such Party and
its attorneys have conducted their own investigation concerning the facts
surrounding the matters covered by this Settlement Agreement and in voluntarily
choosing to execute this Settlement Agreement, have relied upon their own
analysis of such facts and not on any information furnished by any other Party
or its representatives; (b) there are no oral or other written agreements
concerning the subject matter of this Settlement Agreement; (c) the right to
rely on any oral or written statement of any Party or any failure of any Party
to state any fact is expressly waived and released; (d) it owns and has the
right to release any Claims released herein; (e) such Party has the requisite
corporate power and authority to enter into and to perform this Settlement
Agreement; and (f) the person signing the Settlement Agreement on behalf of such
Party has been authorized to execute and deliver this Settlement Agreement on
behalf of such Party. In addition, Pinnacle represents that it (i) is acquiring
the Pinnacle Shares in the ordinary course of business for its own account and
not with a view towards, or for resale in connection with, the sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act, (ii) does not have a present arrangement to effect any
distribution of the Pinnacle Shares to or through any person or entity, (iii)
does not presently have any agreement or understanding, directly or indirectly,
with any person to distribute any of the Pinnacle Shares, (iv) is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and (v) is not a registered broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended. When executed by all Parties and
delivered by each Party to the other Parties, this Settlement Agreement will
constitute the legal, valid and binding obligation of each Party. This
Settlement Agreement shall be binding upon the assignees and successors of the
Parties. This Settlement Agreement is personal to the Parties and is not
intended to create any right in any third person who is not a Party or is not
identified as a CBAK Releasee or a Pinnacle Releasee in Section 6 of this
Settlement Agreement.
 
11. Notice. All notices, demands, waivers or other communications required or
permitted under this Settlement Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile evidenced by confirmation of transmission
(provided a copy of such facsimile is also sent by one of the methods provided
in (i), (iii) or (iv) of this Section 11 within 24 hours of transmission); (iii)
two calendar days after deposit with a courier service that regularly conducts
deliveries in the recipient’s jurisdiction; or (iv) if the recipient is located
in the United States, five calendar days after deposit in the United States
mail, postage prepaid, return receipt requested, in each case addressed to the
addressees shown below:


SETTLEMENT AGREEMENT
 
Page 5 of 8

--------------------------------------------------------------------------------


 
If to Pinnacle:
 
If to CBAK:
Eric L. Cohen
Winston & Strawn LLP
200 Park Avenue
New York, New York 10166-4193
Tel: (212) 294-3540
Fax: (212) 294-4700
Email: elcohen@winston.com
 
Louis Bevilacqua
Thelen Reid Brown Raysman &
Steiner LLP
701 Eighth Street, NW
Washington, DC 20001-3721
Tel: (202) 508-4281
Fax: (202) 654-1804
E-mail: lbevilacqua@thelen.com



Any Party may change such Party’s address for the purpose of notices, demands
and requests required or permitted under this Settlement Agreement by providing
written notice of such change of address to the other Party, which change of
address shall only be effective when notice of the change is actually received
by the Party who thereafter sends any notice, demand, or request.
 
12. Counterparts. This Settlement Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. A facsimile or electronically reproduced
signature shall constitute due execution, shall be admissible as evidence of
execution, and shall be binding upon the signatory with the same force and
effect as if the signature were an original.
 
[Signature Page Follows]

SETTLEMENT AGREEMENT

Page 6 of 8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Settlement
Agreement.
 
THE PINNACLE FUND, LP
 
By: Pinnacle Advisers, L.P., its general partner
     
By: Pinnacle Fund Management, LLC,
       its general partner
   
By:
     
Barry M. Kitt, its sole member
   
CHINA BAK BATTERY, INC.
   
By:
    
Name:  
Tony Shen
Title:
Chief Financial Officer
   
BAK International, Inc.
   
By:
    
Name:
 
Title:
 



SETTLEMENT AGREEMENT
 
Page 7 of 8

--------------------------------------------------------------------------------



Exhibit A
 
CHINA BAK BATTERY, INC.


SELLING STOCKHOLDER QUESTIONNAIRE


--------------------------------------------------------------------------------


 